Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the meets and bounds of the “locking mechanism” is unclear because it is disclosed as both having a guide sleeve attached to a machine part (line 1) and as located in the central bore of the actuator button (line 7 and 8) where there does not appear element disclosed that can meet both those limitations.  In other words it is unclear how is it possible for the locking mechanism, which is sealed, to be able to attach to a machine part.  It appears that it should be the guide sleeve has the locking mechanism instead of the locking mechanism has the guide sleeve.  In claim 1, line 11, there is no antecedent basis for “the region”.  In the amendment to claim 1, there is no antecedent basis for “the housing” and to “the dedicated locking contour”.  Also in the amendment it is unclear what is intended by the lug “fixed” to the second guide sleeve because the lug is selectively moveable relative to the second guide sleeve between the two positions and so would not be fixed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganter (US 5,586,852).  Ganter discloses a locking pin comprising: a locking mechanism (17, 25); a guide sleeve (2) that can be attached to a machine part (at 3); a pin (1) connected to an actuator button (12); the pin passes through a central bore (7) in the actuator button and can be selectively secured in a hole in the sleeve countering a spring force (at 9) by actuating the actuator button in two positions (top of column 2; and column 4, paragraph beginning lines 6 and 10) of the locking mechanism.  The locking mechanism is sealed in the central bore of the actuator button in a region of a second guide sleeve (at 28), which is coaxial with and connect to the guide sleeve, and comprises a locking sleeve (17, 25) attached to an inner end surface region of the central bore, and coaxial with the bore.  The locking sleeve includes a locking contour comprised of two opposed locking lugs (25) between curved segments (17) to interact with locking recesses (27) located in a region of the second guide sleeve; the bottom of the recesses defines an end stop surface which interacts with the locking contour of the lugs (see Figs. 3 and 5) wherein the second guide sleeve is within the central bore of the actuator button in both positions.  The lower ends if the locking lugs forming the locking contour wherein the actuator button can rotate 90° from a locked to an unlocked position unlocking the locking lugs from the locking recesses to automatically move the actuator button to a “raised position” (column 3, line 63 to column 4, line 19).  There is further included a rod seal (8) at the base of the actuator button.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ganter as applied to claims 1 and 3-7 as applied above and further in view of Ling (US 7,585,126).  Ganter does not disclose the locking contours formed in the region of a bevel.  Ling disclose a locking pin (100) including a locking contour (1211) forming a region of a bevel diagonal to a longitudinal axis (see Figs. 3A-3E).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the locking contours of Granter with a region of a bevel as disclosed in Ling in order to smooth the movement of the contours and recesses.

Response to Remarks
Applicant argues the 112 rejection contending that since the guide sleeve only “can be” attached to the machine part, it is not in contradiction to the guide sleeve being positioned in the central bore of actuator button.  In response, the examiner disagrees because it would not be possible for the guide sleeve to attached to the machine part when it is sealed in the bore of the actuator button as it is claimed.  As suggested above it appear that it should be the guide sleeve has the locking mechanism because then one end of the guide sleeve could be attached to the machine part while the other end is the locking mechanism which is sealed in the bore of the actuator button.
Applicant also argues the 112 rejection contending the second sleeve can be simply a portion of the guide sleeve.  In the response, the applicant is entitled to be his or her own lexicographer and for that reason that 112 rejection is withdrawn.

Applicant argues claims the define over Ganter because Ganter does not disclose the locking mechanism is sealed in the bore of the actuator button.  In response the examiner disagrees because Ganter includes a washer 8 which seals the locking mechanism 25,27 in the bore 7 of the actuator button.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues the claims also define over Ganter because Ganter does not disclose the locking lug cooperates the locking recess.  In response the examiner disagrees because Ganter disclose a locking lug 25 cooperating with a locking recess 27 (column 4, paragraph beginning line 6). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677